     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 1 of 43 Page ID #:1



 1    Ryan W. Koppelman (SBN 290704)               Thomas W. Davison (pro hac forthcoming)
      Michael J. Newton (SBN 156225)               ALSTON & BIRD LLP
 2    Katherine G. Rubschlager (SBN 328100)        950 F Street NW
 3    ALSTON & BIRD LLP                            Washington, DC 20004
      950 Page Mill Road                           Telephone: (202) 239-3300
 4    Palo Alto, CA 94304                          Facsimile: (202) 239-3333
      Telephone: (650) 838-2000                    tom.davison@alston.com
 5    Facsimile: (650) 838-2001
      ryan.koppelman@alston.com
 6
      mike.newton@alston.com
 7    katherine.rubschlager@alston.com
 8    Evan W. Woolley (SBN 286385)
      ALSTON & BIRD LLP
 9    333 South Hope Street, 16th Floor
10    Los Angeles, CA 90071
      Telephone: (213) 576-1000
11    Facsimile: (213) 576-1100
      evan.woolley@alston.com
12
      Attorneys for Plaintiff
13
      Universal Electronics Inc.
14

15                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
16

17

18    UNIVERSAL ELECTRONICS INC.,                   Case No. 2:20-cv-03328
      a Delaware Company,
19                                                  COMPLAINT FOR PATENT
                  Plaintiff,                        INFRINGEMENT
20          v.
                                                    DEMAND FOR JURY TRIAL
21
      TCL ELECTRONICS HOLDINGS LTD.,
22    f/k/a TCL MULTIMEDIA HOLDINGS
      LTD., a Chinese Company, SHENZEN
23    TCL NEW TECHNOLOGY COMPANY
      LTD., a Chinese Company, TCL KING
24    ELECTRICAL APPLIANCES
25    (HUIZHOU) COMPANY LTD., a
      Chinese Company, TTE TECHNOLOGY
26    INC. D/B/A/ TCL USA and TCL NORTH
      AMERICA, a Delaware Company, TCL
27    CORP., a Chinese Company, TCL
28



                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 2 of 43 Page ID #:2



 1    MOKA, INT’L LTD., a Chinese
      Company, TCL OVERSEAS
 2    MARKETING, LTD., a Chinese
 3    Company, and TCL INDUSTRIES
      HOLDINGS CO., LTD., a Chinese
 4    Company, TCL SMART DEVICE
      (VIETNAM) COMPANY, LTD., a
 5    Vietnamese Company,
 6
                 Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 3 of 43 Page ID #:3



 1
           Plaintiff Universal Electronics Inc. (“UEI”) hereby brings its Complaint for patent
 2
     infringement against Defendants TCL Electronics Holdings Limited, Shenzhen TCL New
 3
     Technology Company Limited, TCL King Electrical Appliances (Huizhou) Company
 4
     Limited, TTE Technology Inc., TCL Corp., TCL Moka, Int’l Ltd., TCL Overseas
 5
     Marketing Ltd., TCL Industries Holdings Co., Ltd., and TCL Smart Device (Vietnam)
 6
     Company, Ltd. (collectively, “TCL”) and alleges as follows:
 7
                                             PARTIES
 8
           1.     Plaintiff UEI is a Delaware corporation that has a principal place of business
 9
     located at 15147 N. Scottsdale Road, Suite H300, Scottsdale, Arizona 85254. UEI has
10
     offices in this judicial district at 201 E. Sandpointe Ave., Santa Ana, CA 92707.
11
           2.     On information and belief, TCL Electronics Holdings Limited, formerly
12
     known as TCL Multimedia Holdings Limited, is a corporation duly organized under the
13
     laws of the People’s Republic of China with a principal place of business located at 9
14
     Floor, TCL Electronics Holdings Limited Building, TCL International E City, #1001
15
     Zhongshan Park Road, Nanshan District, Shenzhen, Guangdong, 518067 P.R. China.
16
     Upon information and belief, TCL Electronics Holdings Limited also has a location
17
     located at 7/F, TCL Building, 22 Science Park E, Hong Kong Science Park, Hong Kong.
18
           3.     On information and belief, Shenzhen TCL New Technology Company
19
     Limited, is a corporation duly organized under the laws of the People’s Republic of
20
     China, with a principal place of business located at 5 Shekou Industrial Avenue
21
     Shenzhen, 518067, P.R. China. On information and belief, Shenzhen TCL New
22
     Technology Company Limited also has a location at TCL Base, No. 5, Nanhai Road,
23
     Nanshan District, Shenzhen, China 508067.
24
           4.     On information and belief, TCL King Electrical Appliances (Huizhou)
25
     Company Limited is a corporation duly organized under the laws of the People’s
26
     Republic of China with a principal place of business located at 78 Zhongkai
27
     Development Zone Huizhou, 516006, P.R. China.
28
                                                1
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 4 of 43 Page ID #:4



 1         5.    On information and belief, TTE Technology Inc., doing business as TCL
 2   USA and TCL North America, is a corporation duly organized under the laws of
 3   Delaware with a principal place of business located at 555 South Promenade Avenue
 4   Suite 103 Corona, CA 92879.
 5         6.    On information and belief, TCL Corp. is a corporation duly organized under
 6   the laws of the People’s Republic of China with a principal place of business located at
 7   9/F, TCL Industry Building, No. 6, Eling South Road Huicheng District, Huizhou,
 8   Guangdong, 516008, China. Upon information and belief TCL Corp. is a parent of TCL
 9   Electronics Holdings Ltd., TCL King Electrical Appliances (Huizhou) Co. Ltd., TCL
10   Moka, Int’l Ltd., TCL Overseas Marketing Ltd., TCL Industries Holdings Co., and TTE
11   Technology Inc.
12         7.    On information and belief, TCL Moka, Int’l Ltd. is a Chinese enterprise with
13   a principal place of business located at 13/F, TCL Tower, 8 Tai Chung Road Tsuen Wan,
14   New Territories, Hong Kong.
15         8.    On information and belief, TCL Overseas Marketing Ltd. is a Chinese
16   enterprise with a principal place of business located at 13/F, TCL Tower, 8 Tai Chung
17   Road Tsuen Wan, New Territories, Hong Kong.
18         9.    On information and belief, TCL Smart Device (Vietnam) Company, Ltd. is a
19   Vietnamese enterprise with a principal place of business located at No. 26 VSIP II-A,
20   Street 32, Vietnam Singapore Industrial Park II-A, Tan Binh Commune, Bac Tan Uyen
21   District, Binh Duong Province, Vietnam.
22         10.   On information and belief, TCL Industries Holdings Co., Ltd. is a Chinese
23   enterprise with a principal place of business located at 13/F, TCL Tower, 8 Tai Chung
24   Road Tsuen Wan, New Territories Hong Kong. On information and belief, TCL
25   Industries Holdings Co., Ltd. is a parent of TCL Electronics Holdings Ltd., TCL King
26   Electrical Appliances (Huizhou) Co. Ltd., TCL Moka, Int’l Ltd., and TCL Overseas
27   Marketing Ltd., TTE Technology Inc., and TCL Smart Device (Vietnam) Company, Ltd.
28         11.   On information and belief, TCL designs, develops, manufactures, sells,
                                                2
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 5 of 43 Page ID #:5



 1   imports into the United States, and sells within the United States after importation Roku
 2   TVs. The “TCL Accused Products” include all of TCL’s Roku TVs, including, but not
 3   limited to TCL’s 8, 6, 5, 4, and 3 series Roku TVs. TCL’s Roku TVs use Roku’s
 4   operating system.
 5         12.    Defendants act in concert to manufacture, import, sell, offer for sale, and
 6   otherwise distribute the TCL Accused Products in California, in the Judicial District, and
 7   across the country. TCL Electronics Holdings Ltd.’s Annual Report (2018) states that
 8   "Management monitors the results of the Group’s operating segments separately for the
 9   purpose of making decisions about resources allocation and performance assessment.”
10   (See Annual Report (2018) at p. 191).1 These operating segments include the Defendants,
11   which are involved in TCL’s television business. (Id., Annual Report (2018) at 134).
12   According to the Annual Report, Shenzen TCL New Technology Co. Ltd. is a “principal
13   subsidiary” of TCL Electronics Holdings Ltd. with “principal activities” of
14   “[m]anufacture and sale of television products.” Id. at p. 135. TCL King Electrical
15   Appliances (Huizhou) Company Ltd. is a “principal subsidiary” of TCL Electronics
16   Holdings Ltd. with “principal activities” of ““[m]anufacture and sale of television
17   products and trading of components.” Id. at p. 136. TTE Technology, Inc. is a “principal
18   subsidiary” of TCL Electronics Holdings Ltd. with “principal activities” of “[t]rading of
19   television products and components.” Id. at p. 136. TCL Overseas Marketing Ltd. is a
20   “principal subsidiary” of TCL Electronics Holdings Ltd. with “principal activities” of
21   “[t]rading of television products and components”). TCL Moka Int’l, Ltd. and TCL Smart
22   Device (Vietnam) are similarly involved in the manufacture, sale, and trading of
23   television products and components. Defendants comprise a “vertically integrated supply
24   chain” and as such act in concert to manufacture, import, sell, offer for sale, and
25   otherwise distribute the TCL Accused Products in California, in the Judicial District, and
26

27         Available at
           1


28
   https://www1.hkexnews.hk/listedco/listconews/sehk/2019/0418/ltn201904181133.pdf

                                                 3
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 6 of 43 Page ID #:6



 1   across the country. (See TCL’s Explosive Growth Continues in North America, July 25,
 2   2017.)2
 3           13.      The TCL Accused Products include labels bearing the address of TTE
 4   Technology, Inc. The TCL Accused Products include labels identifying TVs as being
 5   manufactured in China or Vietnam.
 6           14.      TCL Corp. directs and controls the activities of its subsidiaries in making,
 7   selling, offering for sale, and/or importing into the United States the Accused TCL
 8   Products. TCL Corp. For example, in an interview Chairman Li Dongsheng described
 9   how “[i]n North America we are internally engaged in developing a clear brand strategy”
10   and how TCL’s local entities are part of TCL’s marketing strategy: “To achieve our goal
11   of 10 percent market share we must make the brand building investments. How, when
12   and where we will do that will be determined by our local marketing teams.” (See, e.g.,
13   TCL Chairman Looks to Build his Brand.)3 TCL Corp.’s Chairman also described how
14   he is personally involved in TCL’s North American operations, including how he would
15   meeting with the “local sales and marketing team . . . on the West Coast soon.” (Id.)
16           15.      TTE Technology, Inc. is TCL’s distributor in the United States and gives
17   TCL the business advantages of doing business in California. TTE Technology, Inc. is
18   TCL’s general manager in California.
19                                         PATENTS IN-SUIT
20           16.      UEI owns and has standing to sue for infringement of U.S. Patent No.
21   7,589,642 (the “642 Patent”), entitled “Relaying Key Code Signals Through a Remote
22   Control Device,” which was duly and lawfully issued on September 15, 2009. A true and
23   correct copy of the 642 Patent is attached to this Complaint as Exhibit A.
24           17.      UEI owns and has standing to sue for infringement of U.S. Patent No.
25

26           2
                 Available at https://www.tclusa.com/about-us/press-releases/tcl-north-american-
27
     growth.
             3
                 available at https://www.twice.com/product/tcl-chairman-looks-build-his-brand-
28
     39447
                                                    4
                                    COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 7 of 43 Page ID #:7



 1   7,969,514 (the “514 Patent”), entitled “Relaying Key Code Signals Through a Remote
 2   Control Device,” which was duly and lawfully issued on June 28, 2011. A true and
 3   correct copy of the 514 Patent is attached to this Complaint as Exhibit B.
 4         18.    UEI owns and has standing to sue for infringement of U.S. Patent No.
 5   9,911,325 (the “325 Patent”), entitled “Relaying Key Code Signals Through a Remote
 6   Control Device,” which was duly and lawfully issued on March 6, 2018. A true and
 7   correct copy of the 325 Patent is attached to this Complaint as Exhibit C.
 8         19.    UEI owns and has standing to sue for infringement of U.S. Patent No.
 9   10,325,486 (the “486 Patent”), entitled “System and Method for Optimized Appliance
10   Control,” which was duly and lawfully issued on June 18, 2019. A true and correct copy
11   of the 509 Patent is attached to this Complaint as Exhibit D.
12         20.    UEI owns and has standing to sue for infringement of U.S. Patent No.
13   10,600,317 (the “317 Patent”), entitled “System and Method for Simplified Setup of a
14   Universal Remote Control” which was duly and lawfully issued on March 24, 2020. A
15   true and correct copy of the 317 Patent is attached to this Complaint as Exhibit E.
16         21.    UEI owns and has standing to sue for infringement of U.S. Patent No.
17   8,004,389 (the “389 Patent”), entitled “Relaying Key Code Signals Through a Remote
18   Control Device” which was duly and lawfully issued on August 23, 2011. A true and
19   correct copy of the 389 Patent is attached to this Complaint as Exhibit F.
20                                JURISDICTION AND VENUE
21         22.    This Court has jurisdiction over the subject matter of this action under 28
22   U.S.C. §§ 1331 and 1338(a).
23         23.    This Court has personal jurisdiction over TCL pursuant to the laws of the
24   State of California, including California’s Long Arm Statute, California Code of Civil
25   Procedure § 410.10. TCL has committed acts of infringement in California infringing
26   UEI’s asserted patents in California, and, as a result, TCL is subject to specific
27   jurisdiction here. In particular, TCL sells and offers to sell hardware and software relating
28   to TV devices that infringe UEI’s patents in California, and specifically in this judicial
                                                 5
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 8 of 43 Page ID #:8



 1   district. TCL does business in this judicial district relating to TCL’s accused products,
 2   and has an office located in this district at 555 South Promenade Avenue Suite 103
 3   Corona, CA 92879. TCL is subject to personal jurisdiction because it has a regular and
 4   established place in this district and it sells, distributes, and licenses its products in this
 5   District, such that it should reasonably and fairly anticipate being brought into this Court.
 6          24.      Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).
 7   TCL has committed acts of infringement in this judicial district and has a regular and
 8   established place of business in this judicial district at 555 South Promenade Avenue
 9   Suite 103 Corona, CA 92879. It occupies commercial office space at that address and
10   employs numerous employees at this address.
11                                             COUNT ONE
12                          INFRINGEMENT OF U.S. PATENT 7,582,642
13          25.      UEI incorporates the previous paragraphs of this Complaint as if fully set
14   forth herein.
15          26.      UEI is the owner of all rights, title, and interest in the 642 Patent, including
16   the right to bring this suit for injunctive relief and damages.
17          27.      The 642 Patent generally relates to methods and devices allowing remote
18   control devices to control one or more electronic consumer devices. At the time of the
19   642 Patent, existing consumer electronic devices would often be packaged with their own
20   remote control device which were dedicated to operating only the particular device with
21   which they were packaged, requiring owners of multiple devices to own multiple remote
22   control devices. Each such remote control device would contain data relating only to the
23   functions of its associated consumer electronic device. Memory limitations in these
24   remote control devices would limit the amount of consumer electronic devices that a
25   single remote control could control. The invention of the 642 Patent overcame these
26   limitations in several ways including with a method and system for relaying a key code
27   through a remote control device to an electronic consumer device allowing the electronic
28   consumer device to be controlled without storing the associated code set on the remote
                                                    6
                                    COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 9 of 43 Page ID #:9



 1   control device.
 2         28.    The 642 Patent is valid and enforceable. The claims of the 642 Patent are
 3   directed to an inventive application in the field of remote control of consumer electronic
 4   devices. The combination of claim elements was not well-understood, routine, or
 5   conventional to those in the field at the time of invention. In particular, it was not well-
 6   understood, routine or conventional at the time of invention for a system to receive a
 7   keystroke indicator signal from a remote control device based on a user selecting a key
 8   on a remote control, generate a key code within a key code generator device using the
 9   keystroke indicator signal, modulate the key code onto a carrier signal, thereby
10   generating a key code signal, and transmitting said key code signal from said key code
11   generator device to an electronic consumer device. This was previously recognized by the
12   Patent Trademark and Appeals Board (PTAB) in its denial of an institution of an IPR
13   proceeding related to the 642 Patent. In particular, the PTAB determined that none of the
14   20+ cited combinations of references included at least the step of modulating the key
15   code onto a carrier signal of claim 2.
16         29.    TCL has infringed and continues to infringe literally and/or through the
17   doctrine of equivalents, one or more claims of the 642 Patent, including but not limited to
18   claim 2, by using, making, offering to sell, and/or selling without authority in the United
19   States certain universal control devices, including but not limited to the TCL Accused
20   Products. TCL directly infringes one or more claims of the 642 Patent when TCL or those
21   acting upon TCL’s behalf, such as employees, officers, directors, principals, agents,
22   consultants, and/or representatives, use the TCL Accused Products in the United States.
23   Further, UEI contends that TCL’s customers and/or end users directly infringe the
24   method claims listed below when using the TCL Accused Products in the United States
25   and TCL therefore indirectly infringes by way of inducement and/or contributory
26   infringement.
27         30.    For purposes of example only, and without limitation, the TCL Accused
28   Products perform every element of claim 2 of the 642 Patent when used as intended by
                                                 7
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 10 of 43 Page ID #:10



 1    TCL. TCL also has infringed and continues to infringe at least one other claim of the 642
 2    Patent.
 3          31.     In particular, the method of claim 2 is “[a] method comprising: receiving a
 4    keystroke indicator signal from a remote control device, wherein the keystroke indicator
 5    signal indicates a key on said remote control device that a user has selected.” The TCL
 6    Accused Products receive a keystroke indicator signal from a remote control device,
 7    wherein the keystroke indicator signal indicates a key on said remote control device that
 8    the user has pressed. When a user of a TCL Roku TV presses one of the keys on the Roku
 9    remote controller the TCL Accused Products will respond (or not respond) based on
10    which button is pressed on the remote controller due to a signal received from the remote,
11    which is a keystroke indicator signal. See, e.g., https://support.tclusa.com/connecting-a-
12    sound-bar-to-your-tv-using-arc (discussing controlling the volume of CEC-compatible
13    soundbars).
14          32.     The method of claim 1 further involves “generating a key code within a key
15    code generator device using the keystroke indictor signal.” The TCL Accused Products
16    are key code generators that generate a key code using the keystroke indicator signal. For
17    example, the generated key code is a code corresponding to a function of an electronic
18    device connected to the TCL Roku TV via a High-Definition Multimedia Interface
19    (“HDMI”) connection.
20          33.     The method of claim 1 further involves “modulating said key code onto a
21    carrier signal, thereby generating a key code signal.” The TCL Accused Products
22    modulate said key code onto a carrier signal, thereby generating a key code signal. For
23    example, the TCL Accused Products can send HDMI CEC signals, including volume up
24    and down, which includes formatting and sending data via the CEC protocol on HDMI.
25          34.     The method of claim 1 further involves “transmitting said key code signal
26    from said key code generator device to an electronic consumer device.” The TCL
27    Accused Products transmit said key code signal to an electronic consumer device. For
28    example, CEC signals from the TCL Accused Products are broadcast to electronic
                                                  8
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 11 of 43 Page ID #:11



 1    consumer devices (e.g., devices connected via HDMI such as soundbars).
 2          35.    TCL has infringed and continues to infringe claims of the 642 Patent within
 3    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 4    making, using, selling, offering for sale, and/or importing the TCL Accused Products.
 5          36.    TCL has performed each and every element of claim 2 of the 642 Patent
 6    during at least its own product development and testing of the TCL Accused Products.
 7          37.    TCL has indirectly infringed and continues to indirectly infringe at least
 8    claim 2 of the 642 Patent under § 271(b) by knowingly and actively inducing
 9    infringement of those claims by its customers and end users of its products. The direct
10    infringers that TCL has induced to infringe include, without limitation, TCL’s customers,
11    users, and retailers that offer for sale, sell, and use the TCL Accused Products.
12          38.    TCL is on notice of the 642 Patent at least as of the filing of this Complaint.
13    In addition, TCL has had actual or constructive knowledge of the 642 Patent and its
14    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
15    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
16    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
17    TVs, such as the TCL Accused Products of infringing the 642 Patent. Further, on October
18    22, 2019, in that same case UEI served a subpoena on TCL seeking documents and
19    testimony related to TCL’s infringement of the 642 Patent. It is further believed that TCL
20    investigated UEI’s patents and gained actual knowledge of the 642 Patent. On
21    information and belief, TCL had actual knowledge of the existence and relevance of the
22    642 Patent, or was willfully blind to its existence and relevance, prior to the filing of the
23    Complaint, through UEI’s prior lawsuit against Roku, Universal Electronics Inc. v. Roku,
24    Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s subpoena to TCL in that case.
25    Further, TCL knew or was willfully blind that the TCL Accused Products infringe the
26    642 Patent during normal operation based upon the allegations made in Universal
27    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate
28    UEI’s patents as a result, it was acting in willful blindness of a reasonable likelihood of
                                                  9
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 12 of 43 Page ID #:12



 1    infringement. The TCL Defendants are large companies that annually generate millions
 2    of dollars of revenue, have ready access to the capital markets and have the ability to pay
 3    licensing fees or royalties to UEI. As a result, TCL at least engaged in willful blindness
 4    by taking deliberate actions to avoid confirming a high probability of infringement of the
 5    642 Patent. As such, TCL either knew or should have known about the existence of the
 6    642 Patent and that creating features in its devices to practice that patent would induce
 7    infringement. TCL has not taken any steps of remedial action to mitigate its infringement.
 8    TCL has induced and continues to induce end users of the TCL Accused Products to
 9    infringe at least claim 2 of the 642 Patent within the meaning of 35 U.S.C. § 271(b).
10          39.    TCL’s acts of inducement include making, using, selling, and offering to sell
11    the TCL Accused Products, as well as TCL’s creation and dissemination of promotional
12    materials, marketing materials, and instruction guides that teach and encourage end users
13    to use the TCL Accused Products in an infringing manner. For example, the TCL
14    Accused Products provide step-by-step instruction on how an end user should use these
15    products in a manner that directly infringes the 642 Patent, and TCL also provides further
16    instructions on its website.
17          40.    Additionally, TCL has contributed to the infringement of claims of the 642
18    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, TCL has contributed to the
19    end users infringement of the 642 Patent by, among other things, making, selling, aiding,
20    assisting, authorizing, advertising, marketing, promoting, providing for, and/or
21    encouraging the offer for sale, sale, and use of the TCL Accused Products, which TCL
22    knew contain the software and features discussed above that are especially made or
23    adapted by TCL for infringing uses of claims of the 642 Patent. The software and features
24    discussed above are not staple articles of commerce suitable for substantial non-
25    infringing use. The direct infringers for TCL’s contributory infringement include, without
26    limitation, its customers, users, and retailers that offer for sale, sell, and use the TCL
27    Accused Products.
28          41.    TCL’s direct and indirect infringement of the 642 Patent has injured UEI,
                                                     10
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 13 of 43 Page ID #:13



 1    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 2          42.       TCL’s infringement of the 642 Patent has been willful, wanton, malicious,
 3    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 4    damages. More specifically, TCL knew or should have known about the 642 Patent and
 5    its infringement of that patent, as discussed above, but continued to engage in the using,
 6    making, offering to sell, and/or selling of the TCL Accused Products despite an
 7    objectively high likelihood that this conduct would infringe the 642 Patent.
 8          43.       TCL’s infringing activities will continue to injure UEI unless and until this
 9    Court enters an injunction prohibiting further infringement and, specifically, enjoining
10    further direct and indirect infringement of the 642 Patent. If TCL’s conduct is not
11    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
12    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
13    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
14    control technology to companies like TCL and will continue suffering irreparable harm
15    absent injunctive relief.
16                                             COUNT TWO
17                           INFRINGEMENT OF U.S. PATENT 7,969,514
18          44.       UEI incorporates the previous paragraphs of this Complaint as if fully set
19    forth herein.
20          45.       UEI is the owner of all rights, title, and interest in the 514 Patent, including
21    the right to bring this suit for injunctive relief and damages.
22          46.       The 514 Patent generally relates to methods for setting up a universal remote
23    control using interactive instructions. Manufacturers typically provide a remote control
24    with an appliance, such as a television, or DVR, and, as such, different appliance types of
25    different manufacturers are often commanded with different remote controls. To
26    minimize the number of individual remote controls a user requires, universal remote
27    controls have been developed. Prior art methods of setting up and configuring universal
28    remote controls were demanding, exacting, and generally frustrating for many users. For
                                                     11
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 14 of 43 Page ID #:14



 1    example, documents containing the setup instructions and setup codes are often lost,
 2    misplaced, or may be superseded as brand and/or model names evolve. The 514 Patent
 3    solves this problem by providing a system and method for enabling set up of a controlling
 4    device capable of controlling a plurality of appliances, via an interactive instruction set
 5    and associated programming.
 6          47.    The 514 Patent is valid and enforceable. The claims of the 514 Patent are
 7    directed to an inventive application in the field of remote control of consumer electronic
 8    devices. The combination of claim elements was not well-understood, routine, or
 9    conventional to those in the field at the time of invention. In particular, it was not well-
10    understood, routine or conventional at the time of invention to provide on a controllable
11    appliance programming to display interactive instructions to a user for setting up a
12    universal remote control. Typically, the setup process involved referencing paper
13    manuals and tables of codes.
14          48.    TCL has infringed and continues to infringe literally and/or through the
15    doctrine of equivalents, one or more claims of the 514 Patent, including but not limited to
16    claim 1, by using, making, offering to sell, and/or selling without authority in the United
17    States certain universal control devices, including but not limited to the TCL Accused
18    Products. TCL directly infringes one or more claims of the 514 Patent when TCL or those
19    acting upon TCL’s behalf, such as employees, officers, directors, principals, agents,
20    consultants, and/or representatives, use the TCL Accused Products in the United States.
21    Further, UEI contends that TCL’s customers and/or end users directly infringe the
22    method claims listed below when using the TCL Accused Products in the United States
23    and TCL therefore indirectly infringes by way of inducement and/or contributory
24    infringement.
25          49.    For purposes of example only, and without limitation, the TCL Accused
26    Products perform every element of claim 1 of the 514 Patent when used as intended by
27    TCL. TCL also has infringed and continues to infringe at least one other claim of the 514
28    Patent.
                                                  12
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 15 of 43 Page ID #:15



 1          50.    In particular, the method of claim 1 is “[a] method for providing interactive
 2    instructions to a user to set up a controlling device used to command a plurality of
 3    controllable appliances.” involves “receiving a keystroke indicator signal from a remote
 4    control device, wherein the keystroke indicator signal indicates a key on said remote
 5    control device that a user has selected.” The TCL Accused Products perform a method
 6    for providing interactive instructions to a user to set up a controlling device used to
 7    command a plurality of controllable appliances. For example, the TCL Accused Products
 8    are each sold for importation, imported, or sold after importation with a remote controller
 9    (e.g., controlling device). The remote controller provided with the TCL Accused Products
10    can be used to control a plurality of controllable appliances. For example, the remote
11    controller can be used to control the TCL Accused Products as well as a soundbar and
12    AVRs. See https://support.tclusa.com/televisions-setup-configurations/connecting-a-
13    sound-bar-to-your-tv-using-arc (“Using HDMI® ARC reduces the number of cables
14    required, and optionally lets you control the volume and mute state of the receiver by
15    enabling system audio control.”)
16          51.    The method of claim 1 further involves “providing on a first controllable
17    appliance programming for the display of instructions to the user in response to input
18    from the user via the controlling device.” The TCL Accused Products perform the step of
19    providing on a first controllable appliance programming for the display of instructions to
20    the user in response to input from the user via the controlling device. For example, the
21    TCL Accused Products (e.g., first controllable appliance) contain programming that
22    displays instructions to the user in response to input from the user via the remote
23    controller (e.g., a controlling device). The user navigates to the “Control Other Devices
24    (CEC)” menu by providing input via the Roku remote controller.
25          52.    The method of claim 1 further involves “providing input by the user to the
26    first controllable appliance via the controlling device indicating that the controlling
27    device is to be set up to command a second controllable appliance.” The TCL Accused
28    Products perform the step of providing input by the user to the first controllable appliance
                                                  13
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 16 of 43 Page ID #:16



 1    via the controlling device indicating that the controlling device is to be set up to
 2    command a second controllable appliance. For example, the Roku OS on the TCL
 3    Accused Products (e.g., first controllable appliance) contains programming that displays
 4    instructions to the user in response to input from the user via the Roku remote controller
 5    (e.g., controlling device). Further, the TCL Accused Products contain RAM and ROM for
 6    storing programming that is executed by a processor to display instructions to the user in
 7    response to input from the user via the controlling device. For example, within the
 8    “Control Other Devices (CEC)” menu, the user may provide input indicating that the
 9    remote control is to be set up to command an appliance connected via HDMI by selecting
10    the option to “Search for CEC Devices” and pressing the “OK” button on the Roku
11    remote controller.
12          53.    The method of claim 1 further involves “accessing instruction data
13    associated with the second controllable appliance by the programming provided on the
14    first controllable appliance.” The TCL Accused Products perform the step of accessing
15    instruction data associated with the second controllable appliance by the programming
16    provided on the first controllable appliance. For example, the Roku Accused Products
17    may access instruction associated with a connected CEC device such as an AVR when
18    the user selects the “Search for CEC Devices” option in the “Control Other Devices
19    (CEC)” menu. The Roku Accused Products may also access instruction data associated
20    with a connected CEC device such as an AVR by automatically detecting the presence of
21    the device when it is first connected via HDMI.
22          54.    The method of claim 1 further involves “in response to input by the user via
23    the controlling device, displaying the instruction data by the programming provided on
24    the first controllable appliance for use by the user in setting up the controlling device to
25    command the second controllable appliance.” The TCL Accused Products perform the
26    step of in response to input by the user via the controlling device, displaying the
27    instruction data by the programming provided on the first controllable appliance for use
28    by the user in setting up the controlling device to command the second controllable
                                                  14
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 17 of 43 Page ID #:17



 1    appliance. For example, the user may provide input via the Roku remote controller (e.g.,
 2    controlling device) by pressing the “OK” button when the option “Search for CEC
 3    Devices” is selected in the “Control Other Devices (CEC)” menu. The user may also
 4    provide input by selecting the type of device connected to the HDMI (ARC) port when
 5    the TCL Accused Products automatically detect the presence of a connected device like
 6    an AVR. Once the TCL Accused Products detects a connected device like an AVR, the
 7    user may select certain options in the “Control Other Devices (CEC)” menu to configure
 8    the Roku remote controller to control the AVR
 9          55.    TCL has infringed and continues to infringe claims of the 514 Patent within
10    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
11    making, using, selling, offering for sale, and/or importing the TCL Accused Products.
12          56.    TCL has performed each and every element of claim 1 of the 514 Patent
13    during at least its own product development and testing of the TCL Accused Products.
14          57.    TCL has indirectly infringed and continues to indirectly infringe at least
15    claim 1 of the 514 Patent under § 271(b) by knowingly and actively inducing
16    infringement of those claims by its customers and end users of its products. The direct
17    infringers that TCL has induced to infringe include, without limitation, TCL’s customers,
18    users, and retailers that offer for sale, sell, and use the TCL Accused Products.
19          58.    TCL is on notice of the 514 Patent at least as of the filing of this Complaint.
20    In addition, TCL has had actual or constructive knowledge of the 514 Patent and its
21    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
22    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
23    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
24    TVs, such as the TCL Accused Products of infringing nine of UEI’s patents. Further, on
25    October 22, 2019, in that same case UEI served a subpoena on TCL seeking documents
26    and testimony related to TCL’s infringement of the nine UEI patents. It is further
27    believed that TCL investigated UEI’s patents and gained actual knowledge of the 514
28    Patent. On information and belief, TCL had actual knowledge of the existence and
                                                  15
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 18 of 43 Page ID #:18



 1    relevance of the 514 Patent, or was willfully blind to its existence and relevance, prior to
 2    the filing of the Complaint, through UEI’s prior lawsuit against Roku, Universal
 3    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s
 4    subpoena to TCL in that case. Further, TCL knew or was willfully blind that the TCL
 5    Accused Products infringe the 514 Patent during normal operation based upon the
 6    allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580
 7    (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in willful
 8    blindness of a reasonable likelihood of infringement. The prior Complaint and subpoena
 9    gave TCL notice that it was infringing UEI’s patents. A reasonable investigation of the
10    infringement allegations in the prior Complaint and subpoena would have given TCL
11    knowledge of the existence and its infringement of the 514 Patent. The TCL Defendants
12    are large companies that annually generate millions of dollars of revenue, have ready
13    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
14    As a result, TCL at least engaged in willful blindness by taking deliberate actions to
15    avoid confirming a high probability of infringement of the 514 Patent. As such, TCL
16    either knew or should have known about the existence of the 514 Patent and that creating
17    features in its devices to practice that patent would induce infringement. TCL has not
18    taken any steps of remedial action to mitigate its infringement. TCL has induced and
19    continues to induce end users of the TCL Accused Products to infringe at least claim 1 of
20    the 514 Patent within the meaning of 35 U.S.C. § 271(b).
21          59.    TCL’s acts of inducement include making, using, selling, and offering to sell
22    the TCL Accused Products, as well as TCL’s creation and dissemination of promotional
23    materials, marketing materials, and instruction guides that teach and encourage end users
24    to use the TCL Accused Products in an infringing manner. For example, the TCL
25    Accused Products provide step-by-step instructions on how an end user should use these
26    products in a manner that directly infringes the 514 Patent, and TCL also provides further
27    instructions on its website.
28          60.    Additionally, TCL has contributed to the infringement of claims of the 514
                                                     16
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 19 of 43 Page ID #:19



 1    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, TCL has contributed to the
 2    end users infringement of the 514 Patent by, among other things, making, selling, aiding,
 3    assisting, authorizing, advertising, marketing, promoting, providing for, and/or
 4    encouraging the offer for sale, sale, and use of the TCL Accused Products, which TCL
 5    knew contain the software and features discussed above that are especially made or
 6    adapted by TCL for infringing uses of claims of the 514 Patent. The software and features
 7    discussed above are not staple articles of commerce suitable for substantial non-
 8    infringing use. The direct infringers for TCL’s contributory infringement include, without
 9    limitation, its customers, users, and retailers that offer for sale, sell, and use the TCL
10    Accused Products.
11          61.    TCL’s direct and indirect infringement of the 514 Patent has injured UEI,
12    and UEI is entitled to recover damages adequate to compensate it for such infringement.
13          62.    TCL’s infringement of the 514 Patent has been willful, wanton, malicious,
14    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
15    damages. More specifically, TCL knew or should have known about the 514 Patent and
16    its infringement of that patent, as discussed above, but continued to engage in the using,
17    making, offering to sell, and/or selling of the TCL Accused Products despite an
18    objectively high likelihood that this conduct would infringe the 514 Patent.
19          63.    TCL’s infringing activities will continue to injure UEI unless and until this
20    Court enters an injunction prohibiting further infringement and, specifically, enjoining
21    further direct and indirect infringement of the 514 Patent. If TCL’s conduct is not
22    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
23    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
24    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
25    control technology to companies like Roku and will continue suffering irreparable harm
26    absent injunctive relief.
27                                          COUNT THREE
28
                                                   17
                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 20 of 43 Page ID #:20



 1                           INFRINGEMENT OF U.S. PATENT 9,911,325
 2          64.       UEI incorporates the previous paragraphs of this Complaint as if fully set
 3    forth herein.
 4          65.       UEI is the owner of all rights, title, and interest in the 325 Patent, including
 5    the right to bring this suit for injunctive relief and damages.
 6          66.       The 325 Patent arose from the same family as the 642 Patent, and its claims
 7    are inventive for many of the same reasons as described with respect to the 642 Patent.
 8          67.       The 325 Patent is valid and enforceable. The claims of the 325 Patent are
 9    directed to an inventive application in the field of remote control of consumer electronic
10    devices. The combination of claim elements was not well-understood, routine, or
11    conventional to those in the field at the time of invention. The 325 Patent claims share
12    some similarities with the inventions claimed in the 642 Patent, but they also include
13    different or additional elements, each of which make the claims novel for the same or
14    additional reasons as described above. For example, claim 1 of the 325 Patent is an
15    apparatus claim and includes additional elements related to such physical devices, as well
16    as additional limitations where the “codeset further comprises time information that
17    describes how a digital one and/or digital zero within the selected one of the plurality of
18    key code data is to be represented in the key code signal to be transmitted to the second
19    device.” For this reason as well, the combination of claim elements was not well-
20    understood, routine, or conventional to those in the field at the time of invention.
21          68.       TCL has infringed and continues to infringe literally and/or through the
22    doctrine of equivalents, one or more claims of the 325 Patent, including but not limited to
23    claim 1, by using, making, offering to sell, and/or selling without authority in the United
24    States the TCL Accused Products.
25          69.       For purposes of example only, and without limitation, the TCL Accused
26    Products perform every element of claim 1 of the 325 Patent when used as intended by
27    TCL. TCL also has infringed and continues to infringe at least one other claim of the 325
28    Patent.
                                                     18
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 21 of 43 Page ID #:21



 1          70.    Claim 1 involves “A first device for transmitting a command to control a
 2    functional operation of a second device.” The TCL Accused Products are first devices for
 3    transmitting a command to control a functional operation of a second device. For
 4    example, the TCL Accused Products (e.g., first device) transmit a command to control a
 5    functional operation of a second device (e.g., audiovisual receiver (“AVR”) or soundbar).
 6          71.    Claim 1 further involves the first device comprising “a receiver.” The TCL
 7    Accused Products contain a receiver that is used to communicate with the remote control
 8    and receive signals via Bluetooth, Wi-Fi Direct, or IR, depending on the particular
 9    device.
10          72.    Claim 1 further involves the first device comprising “a transmitter.” The
11    TCL Accused Products contain a transmitter in the form of at least the hardware used to
12    send signals via RF or HDMI CEC.
13          73.    Claim 1 further involves the first device comprising “a processing device
14    coupled to the receiver and the transmitter.” The TCL Accused Products contain a
15    processor coupled to the device’s receiver and transmitter. For example and upon
16    information and belief, the exemplary TCL Roku TV 43S425 contains a dual core
17    processor that is coupled to the receiver and the transmitter.
18          74.    Claim 1 further involves the first device comprising “a memory storing
19    instructions executable by the processing device.” The TCL Accused Products contain
20    memory storing instructions in the form of software that is executable by the processing
21    device. For example, each TCL Accused Product includes the Roku OS software.
22          75.    Claim 1 further involves the instructions causing the processing device to
23    “generate a key code using a keystroke indicator received from a third device in
24    communication with first device via use of the receiver, the keystroke indicator having
25    data that indicates an input element of the third device that has been activated.” The TCL
26    Accused Products generate a key code using a keystroke indicator received from a third
27    device in communication with the TCL Accused Products via use of the receiver, the
28    keystroke indicator having data that indicates an input element of the third device that has
                                                  19
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 22 of 43 Page ID #:22



 1    been activated. For example, the TCL Accused Products generate a key code in response
 2    to a keystroke indicator signal pressed on the Roku remote control (e.g., third device).
 3    An example of a generated key code is the code that corresponds to a function of an
 4    external device, such as volume. The TCL Accused Products receive the keystroke
 5    indicator from the remote control via use of their receiver. The keystroke indicator signal
 6    has data indicating that an input element of the remote control has been activated. This
 7    can be observed by the fact that the TCL Accused Products will respond (or not respond)
 8    in different ways based on which button is pressed on the remote control.
 9            76.   Claim 1 further involves the instructions causing the processing device to
10    “format the key code for transmission to the second device.” The TCL Accused Products
11    format the key code for transmission to the second device. For example, the TCL
12    Accused Products format a key code for transmission to the second (e.g., an AVR or
13    soundbar) via HDMI CEC.
14            77.   Claim 1 further involves the instructions causing the processor to “transmit
15    the formatted key code to the second device in a key code signal via use of the
16    transmitter.” The TCL Accused Products transmit the formatted key code to the second
17    device in a key code signal via use of the transmitter. For example, the TCL Accused
18    Products transmit a CEC-formatted key code to a second device (e.g., an audio visual
19    receiver and/or soundbar), via HDMI link.
20            78.   Claim 1 further involves “wherein the generated key code comprises a one
21    of a plurality of key code data stored in a codeset.” The key codes generated by the TCL
22    Accused Products comprise a one of a plurality of data that is stored in a codeset of CEC
23    data.
24            79.   Claim 1 further involves “wherein the one of the plurality of key code data is
25    selected from the codeset as a function of the keystroke indicator received from the third
26    device.” The one of the plurality of key code data used by the TCL Accused Products is
27    selected from the codeset as a function of the keystroke indicator received from the
28    remote control.
                                                  20
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 23 of 43 Page ID #:23



 1          80.    Claim 1 further involves “wherein each of the plurality of key code data
 2    stored in the codeset comprises a series of digital ones and/or digital zeros.” The CEC
 3    data transmitted by the TCL Accused Products is made up of a series of digital ones
 4    and/or digital zeros.
 5          81.    Claim 1 further involves “wherein the codeset further comprises time
 6    information that describes how a digital one and/or a digital zero within the selected one
 7    of the plurality of key code data is to be represented in the key code signal to be
 8    transmitted to the second device.” The CEC data transmitted by the TCL Accused
 9    Products includes time information that describes how a digital one and/or a digital zero
10    is to be represented in a signal transmitted to a second device, such as a TV or
11    audiovisual receiver.
12          82.    TCL has infringed and continues to infringe claims of the 325 Patent within
13    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
14    making, using, selling, offering for sale, and/or importing the TCL Accused Products.
15          83.    TCL has indirectly infringed and continues to indirectly infringe claims of
16    the 325 Patent under § 271(b) by knowingly and actively inducing infringement of those
17    claims by its customers and end users of its products. The direct infringers that TCL has
18    induced to infringe include, without limitation, TCL’s customers, users, and retailers that
19    offer for sale, sell, and use the TCL Accused Devices.
20          84.    TCL is on notice of the 325 Patent at least as of the filing of this Complaint.
21    In addition, TCL has had actual or constructive knowledge of the 325 Patent and its
22    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
23    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
24    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
25    TVs, such as the TCL Accused Products of infringing the 325 Patent. Further, on October
26    22, 2019, in that same case UEI served a subpoena on TCL seeking documents and
27    testimony related to TCL’s infringement of the 325 Patent. It is further believed that TCL
28    investigated UEI’s patents and gained actual knowledge of the 325 Patent. On
                                                  21
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 24 of 43 Page ID #:24



 1    information and belief, TCL had actual knowledge of the existence and relevance of the
 2    325 Patent, or was willfully blind to its existence and relevance, prior to the filing of the
 3    Complaint, through UEI’s prior lawsuit against Roku, Universal Electronics Inc. v. Roku,
 4    Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s subpoena to TCL in that case.
 5    Further, TCL knew or was willfully blind that the TCL Accused Products infringe the
 6    325 Patent during normal operation based upon the allegations made in Universal
 7    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate
 8    UEI’s patents as a result, it was acting in willful blindness of a reasonable likelihood of
 9    infringement. The TCL Defendants are large companies that annually generate millions
10    of dollars of revenue, have ready access to the capital markets and have the ability to pay
11    licensing fees or royalties to UEI. As a result, TCL at least engaged in willful blindness
12    by taking deliberate actions to avoid confirming a high probability of infringement of the
13    325 Patent. As such, TCL either knew or should have known about the existence of the
14    325 Patent and that creating features in its devices to practice that patent would induce
15    infringement. TCL has not taken any steps of remedial action to mitigate its infringement.
16    TCL has induced and continues to induce end users of the TCL Accused Products to
17    infringe at least claim 1 of the 325 Patent within the meaning of 35 U.S.C. § 271(b).
18          85.    TCL’s acts of inducement include making, using, selling, and offering to sell
19    the TCL Accused Products, as well as TCL’s creation and dissemination of promotional
20    materials, marketing materials, and instruction guides that teach and encourage end users
21    to use the TCL Accused Products in an infringing manner. For example, the TCL
22    Accused Products provide step-by-step instructions on how an end user should use these
23    products in a manner that directly infringes the 325 Patent, and TCL also provides further
24    instructions on its website.
25          86.    Additionally, TCL has contributed to the infringement of claims of the 325
26    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, TCL has contributed to the
27    end users infringement of the 325 Patent by, among other things, making, selling, aiding,
28    assisting, authorizing, advertising, marketing, promoting, providing for, and/or
                                                     22
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 25 of 43 Page ID #:25



 1    encouraging the offer for sale, sale, and use of the TCL Accused Products, which TCL
 2    knew contain the software and features discussed above that are especially made or
 3    adapted by TCL for infringing uses of claims of the 325 Patent. The software and features
 4    discussed above are not staple articles of commerce suitable for substantial non-
 5    infringing use. The direct infringers for TCL’s contributory infringement include, without
 6    limitation, its customers, users, and retailers that offer for sale, sell, and use the TCL
 7    Accused Products.
 8          87.       TCL’s direct and indirect infringement of the 325 Patent has injured UEI,
 9    and UEI is entitled to recover damages adequate to compensate it for such infringement.
10          88.       TCL’s infringement of the 325 Patent has been willful, wanton, malicious,
11    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
12    damages. More specifically, TCL knew or should have known about the 325 Patent and
13    its infringement of that patent, as discussed above, but continued to engage in the using,
14    making, offering to sell, and/or selling of the TCL Accused Products despite an
15    objectively high likelihood that this conduct would infringe the 325 Patent.
16          89.       TCL’s infringing activities will continue to injure UEI unless and until this
17    Court enters an injunction prohibiting further infringement and, specifically, enjoining
18    further direct and indirect infringement of the 325 Patent. If TCL’s conduct is not
19    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
20    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
21    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
22    control technology to companies like TCL and will continue suffering irreparable harm
23    absent injunctive relief.
24                                             COUNT FOUR
25                          INFRINGEMENT OF U.S. PATENT 10,325,486
26          90.       UEI incorporates the previous paragraphs of this Complaint as if fully set
27    forth herein.
28          91.       UEI is the owner of all rights, title, and interest in the 486 Patent, including
                                                     23
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 26 of 43 Page ID #:26



 1    the right to bring this suit for injunctive relief and damages.
 2          92.    The 486 Patent generally relates to a method for configuring a user interface
 3    presented on a home theater device (like a TV) by adding an icon representing a
 4    controllable function of an appliance (such as an audiovisual receiver (“AVR”)) based on
 5    connection data received from the appliance such that selection of that icon via input by a
 6    remote control controls the function of the appliance identified by the icon.
 7          93.    The 486 Patent is valid and enforceable. The claims of the 486 Patent are
 8    directed to an inventive application in the field of remote control of consumer electronic
 9    devices. The combination of claim elements was not well-understood, routine, or
10    conventional to those in the field at the time of invention. In particular, it was not well-
11    understood, routine or conventional at the time of invention to configure user interfaces
12    by adding icons representative of the controllable function of an appliance based on
13    connection data received from the appliance.
14          94.    TCL has infringed and continues to infringe literally and/or through the
15    doctrine of equivalents, one or more claims of the 486 Patent, including but not limited to
16    claim 1, by using, making, offering to sell, and/or selling without authority in the United
17    States the TCL Accused Products. TCL directly infringes one or more claims of the 486
18    Patent when TCL or those acting upon TCL’s behalf, such as employees, officers,
19    directors, principals, agents, consultants, and/or representatives, use the TCL Accused
20    Products in the United States. Further, UEI contends that TCL’s customers and/or end
21    users directly infringe the method claims listed below when using the TCL Accused
22    Products in the United States and TCL therefore indirectly infringes by way of
23    inducement and/or contributory infringement.
24          95.    For purposes of example only, and without limitation, the TCL Accused
25    Products perform every element of claim 1 of the 486 Patent when used as intended by
26    TCL. TCL also has infringed and continues to infringe at least one other claim of the 486
27    Patent.
28          96.    In particular, the method of claim 1 is “[a] method for configuring a user
                                                  24
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 27 of 43 Page ID #:27



 1    interface that is caused to be presented by a home theater device in a display device
 2    associated with the home theater device.” The TCL Accused Products perform a method
 3    for configuring a user interface that is caused to be presented by a home theater device in
 4    a display device associated with the home theater device. For example, the TCL Accused
 5    Products are a home theater device with an associated display. See
 6    https://www.tclusa.com/products/home-theater/4-series/tcl-43-class-4-series-4k-uhd-hdr-
 7    roku-smart-tv-43s425. The TCL Accused Products contain various user interfaces,
 8    including home screen interface.
 9          97.    The method of claim 1 further involves “receiving at the home theater
10    device from a controllable appliance in communication with the home theater device via
11    use of a high definition multimedia (“HDMI”) connection data that functions to identify a
12    controllable function of the controllable appliance.” The TCL Accused Products perform
13    the step of receiving at the home theater device from a controllable appliance in
14    communication with the home theater device via use of a high definition multimedia
15    (“HDMI”) connection data that functions to identify a controllable function of the
16    controllable appliance. For example, an audiovisual receiver (“AVR”) is an example of a
17    controllable appliance that may be connected to the TCL Accused Products via an HDMI
18    connection. The TCL Accused Products (e.g., home theater device) receive CEC data
19    (e.g., connection data) from the connected AVR (e.g., controllable appliance). The CEC
20    data functions to identify functions of the soundbar, such as volume control and power.
21          98.    The method of claim 1 further involves “automatically adding by the home
22    theater device to the user interface an icon representative of the controllable function of
23    the controllable appliance that was identified by the data received from the controllable
24    appliance.” The TCL Accused Products perform the step of automatically adding by the
25    home theater device to the user interface an icon representative of the controllable
26    function of the controllable appliance that was identified by the data received from the
27    controllable appliance. Without any connected audio devices, the volume icon for the
28    TCL Accused Products is a conical speaker. After connecting an AVR via HDMI, the
                                                  25
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 28 of 43 Page ID #:28



 1    TCL Roku TV (e.g., home theater device) will automatically add an icon to the TCL
 2    Accused Products home screen representative of the connected soundbar (e.g.,
 3    controllable appliance). Specifically, a volume icon depicting a speaker, a circular
 4    volume scrollbar, and a volume level number appear in the upper right of the screen as
 5    the AVR is connected to the TCL Accused Products via an HDMI connection. The
 6    scrollbar and number correspond to the volume up/down functions of the AVR.
 7          99.    The method of claim 1 further involves “in response to the home theater
 8    device receiving from a controlling device a command transmission that is indicative of a
 9    selection of the added icon from the user interface when the user interface is displayed in
10    the display device associated with the home theater device.” The TCL Accused Products
11    perform the step of in response to the home theater device receiving from a controlling
12    device a command transmission that is indicative of a selection of the added icon from
13    the user interface when the user interface is displayed in the display device associated
14    with the home theater device. For example, the user selects the AVR volume icon by
15    pressing the volume up, volume down, or mute buttons on the Roku remote controller.
16    The Roku remote controller transmits these commands to the TCL Accused Products via
17    IR.
18          100. The method of claim 1 further involves “causing the home theater device to
19    issue a command to at least the controllable appliance to control at least the controllable
20    function of the controllable appliance that was identified by the data received from the
21    controllable appliance.” The TCL Accused Products perform the step of causing the
22    home theater device to issue a command to at least the controllable appliance to control at
23    least the controllable function of the controllable appliance that was identified by the data
24    received from the controllable appliance. When the user selects the AVR icon by pressing
25    the volume up, volume down, or mute buttons on the Roku remote controller, the TCL
26    Accused Product (e.g., home theater device), issues commands to the AVR to control the
27    volume.
28          101. TCL has infringed and continues to infringe claims of the 486 Patent within
                                                  26
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 29 of 43 Page ID #:29



 1    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 2    making, using, selling, offering for sale, and/or importing the TCL Accused Products.
 3          102. TCL has performed each and every element of claim 1 of the 486 Patent
 4    during at least its own product development and testing of the TCL Accused Products.
 5          103. TCL has indirectly infringed and continues to indirectly infringe at least
 6    claim 1 of the 486 Patent under § 271(b) by knowingly and actively inducing
 7    infringement of those claims by its customers and end users of its products. The direct
 8    infringers that TCL has induced to infringe include, without limitation, TCL’s customers,
 9    users, and retailers that offer for sale, sell, and use the TCL Accused Products.
10          104. TCL is on notice of the 486 Patent at least as of the filing of this Complaint.
11    In addition, TCL has had actual or constructive knowledge of the 486 Patent and its
12    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
13    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
14    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
15    TVs, such as the TCL Accused Products of infringing nine of UEI’s patents. Further, on
16    October 22, 2019, in that same case UEI served a subpoena on TCL seeking documents
17    and testimony related to TCL’s infringement of the nine UEI patents. It is further
18    believed that TCL investigated UEI’s patents and gained actual knowledge of the 486
19    Patent. On information and belief, TCL had actual knowledge of the existence and
20    relevance of the 486 Patent, or was willfully blind to its existence and relevance, prior to
21    the filing of the Complaint, through UEI’s prior lawsuit against Roku, Universal
22    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s
23    subpoena to TCL in that case. Further, TCL knew or was willfully blind that the TCL
24    Accused Products infringe the 486 Patent during normal operation based upon the
25    allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580
26    (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in willful
27    blindness of a reasonable likelihood of infringement. The prior Complaint and subpoena
28    gave TCL notice that it was infringing UEI’s patents. A reasonable investigation of the
                                                   27
                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 30 of 43 Page ID #:30



 1    infringement allegations in the prior Complaint and subpoena would have given TCL
 2    knowledge of the existence and its infringement of the 486 Patent. The TCL Defendants
 3    are large companies that annually generate millions of dollars of revenue, have ready
 4    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
 5    As a result, TCL at least engaged in willful blindness by taking deliberate actions to
 6    avoid confirming a high probability of infringement of the 486 Patent. As such, TCL
 7    either knew or should have known about the existence of the 486 Patent and that creating
 8    features in its devices to practice that patent would induce infringement. TCL has not
 9    taken any steps of remedial action to mitigate its infringement. TCL has induced and
10    continues to induce end users of the TCL Accused Products to infringe at least claim 1 of
11    the 486 Patent within the meaning of 35 U.S.C. § 271(b).
12          105. TCL’s acts of inducement include making, using, selling, and offering to sell
13    the TCL Accused Products, as well as TCL’s creation and dissemination of promotional
14    materials, marketing materials, and instruction guides that teach and encourage end users
15    to use the TCL Accused Products in an infringing manner. For example, the TCL
16    Accused Products provide step-by-step instructions on how an end user should use these
17    products in a manner that directly infringes the 486 Patent, and TCL also provides further
18    instructions on its website.
19          106. Additionally, TCL has contributed to the infringement of claims of the 486
20    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, TCL has contributed to the
21    end users infringement of the 486 Patent by, among other things, making, selling, aiding,
22    assisting, authorizing, advertising, marketing, promoting, providing for, and/or
23    encouraging the offer for sale, sale, and use of the TCL Accused Products, which TCL
24    knew contain the software and features discussed above that are especially made or
25    adapted by TCL for infringing uses of claims of the 486 Patent. The software and features
26    discussed above are not staple articles of commerce suitable for substantial non-
27    infringing use. The direct infringers for TCL’s contributory infringement include, without
28    limitation, its customers, users, and retailers that offer for sale, sell, and use the TCL
                                                     28
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 31 of 43 Page ID #:31



 1    Accused Products.
 2          107. TCL’s direct and indirect infringement of the 486 Patent has injured UEI,
 3    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 4          108. TCL’s infringement of the 486 Patent has been willful, wanton, malicious,
 5    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 6    damages. More specifically, TCL knew or should have known about the 486 Patent and
 7    its infringement of that patent, as discussed above, but continued to engage in the using,
 8    making, offering to sell, and/or selling of the TCL Accused Products despite an
 9    objectively high likelihood that this conduct would infringe the 486 Patent.
10          109. TCL’s infringing activities will continue to injure UEI unless and until this
11    Court enters an injunction prohibiting further infringement and, specifically, enjoining
12    further direct and indirect infringement of the 486 Patent. If TCL’s conduct is not
13    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
14    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
15    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
16    control technology to companies like TCL and will continue suffering irreparable harm
17    absent injunctive relief.
18                                           COUNT FIVE
19                        INFRINGEMENT OF U.S. PATENT 10,600,317
20          110. UEI incorporates the previous paragraphs of this Complaint as if fully set
21    forth herein.
22          111. UEI is the owner of all rights, title, and interest in the 317 Patent, including
23    the right to bring this suit for injunctive relief and damages.
24          112. Manufacturers typically provide a remote control with an appliance, such as
25    a television, or DVR, and, as such, different appliance types of different manufacturers
26    are often commanded with different remote controls. To minimize the number of
27    individual remote controls a user requires, universal remote controls have been
28    developed. Prior art methods of setting up and configuring universal remote controls
                                                  29
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 32 of 43 Page ID #:32



 1    were demanding, exacting, and generally frustrating for many users. For example,
 2    documents containing the setup instructions and setup codes are often lost, misplaced, or
 3    may be superseded as brand and/or model names evolve. The ’317 Patent solves this
 4    problem by providing a device for enabling set up of a controlling device capable of
 5    controlling a plurality of appliances, via an interactive instruction set and associated
 6    programming.
 7          113. The 317 Patent is valid and enforceable. The claims of the 317 Patent are
 8    directed to an inventive application in the field of remote control of consumer electronic
 9    devices. The combination of claim elements was not well-understood, routine, or
10    conventional to those in the field at the time of invention. In particular, it was not well-
11    understood, routine or conventional at the time to use interactive instructions to set up a
12    remote control to control an appliance based on type and brand information of the
13    appliance.
14          114. TCL has infringed and continues to infringe literally and/or through the
15    doctrine of equivalents, one or more claims of the 317 Patent, including but not limited to
16    claim 1, by using, making, offering to sell, and/or selling without authority in the United
17    States the TCL Accused Products. TCL directly infringes one or more claims of the 317
18    Patent when TCL or those acting upon TCL’s behalf, such as employees, officers,
19    directors, principals, agents, consultants, and/or representatives, use the TCL Accused
20    Products in the United States. Further, UEI contends that TCL’s customers and/or end
21    users directly infringe the method claims listed below when using the TCL Accused
22    Products in the United States and TCL therefore indirectly infringes by way of
23    inducement and/or contributory infringement.
24          115. For purposes of example only, and without limitation, the TCL Accused
25    Products perform every element of claim 1 of the 317 Patent when used as intended by
26    TCL. TCL also has infringed and continues to infringe at least one other claim of the 317
27    Patent.
28          116. In particular, the device of claim 1 is “[a] controlled device.” The TCL
                                                  30
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 33 of 43 Page ID #:33



 1    Accused Products are a controlled device.
 2          117. The device of claim 1 further includes “a receiver for receiving
 3    communications from a remotely located controlling device.” The TCL Accused
 4    Products contain a receiver for receiving communications from a remotely located
 5    controlling device. For example, the TCL Accused Products use wireless
 6    communications to communicate with a Roku remote control, which requires either an IR
 7    or a wireless receiver.
 8          118. The device of claim 1 further includes “a transmitter for transmitting
 9    communications to a display device coupled to the controlled device.” The TCL Accused
10    Products contain a transmitter for transmitting communications to a display device
11    coupled to the controlled device. For example, the TCL Accused Products contain
12    circuitry associated with transmitting communications received via the wireless receiver
13    and processed by the processor to the TV screen (e.g., display device).
14          119. The device of claim 1 further includes “a processing device coupled to the
15    receiver and the transmitter.” TCL Accused Products also include a processing device
16    coupled to the receiver and the transmitter. For example, and upon information and
17    belief, the exemplary TCL Roku TV 43S425 contains a dual core processor that is
18    coupled to the receiver and the transmitter.
19          120. The device of claim 1 further includes “a memory storing executable
20    instructions, wherein the instructions, when executed by the processing device, cause the
21    controlled device.” TCL Accused Products contain a memory storing executable
22    instructions, wherein the instructions, when executed by the processing device, cause the
23    controlled device to practice the claimed invention. For example, each of the TCL
24    Accused Products includes the Roku OS software.
25          121. The device of claim 1 further includes instructions that “automatically
26    progress through a plurality of setup procedure steps in response to each of a plurality of
27    communications received via use of the receiver from the controlling device.” The TCL
28    Accused Products contain instructions that automatically progress through a plurality of
                                                  31
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 34 of 43 Page ID #:34



 1    setup procedure steps in response to each of a plurality of communications received via
 2    use of the receiver from the controlling device. For example, when setting up an AVR,
 3    the TCL Accused Products automatically progress through a plurality of setup procedure
 4    steps such as when the TCL Accused Products receive a communication from the Roku
 5    remote control that the “Search for CEC Devices” menu item has been selected.
 6          122. The device of claim 1 further includes instructions that “transmit to the
 7    display device via use of the transmitter communications to cause the display device to
 8    display instructional information to a user while progressing through the plurality of
 9    setup procedure steps.” TCL Accused Products contain instructions that transmit to the
10    display device via use of the transmitter communications to cause the display device to
11    display instructional information to a user while progressing through the plurality of
12    setup procedure steps. For example, during process for setting up an AVR, the
13    programming on the TCL Accused Products cause the TV screen (e.g., display device) to
14    display screens guiding the user through the setup process (e.g., instructional
15    information).
16          123. The device of claim 1 further includes instructions that “in response to at
17    least a type and brand of a target device to be controlled via use of the controlling device
18    being identified via use of the plurality of setup procedure steps, select at least one
19    command code set which has been predetermined to be likely to be usable by the
20    controlling device to control operational functions of the target device when subsequently
21    provisioned to the controlling device.” The TCL Accused Products contain instructions
22    that in response to at least a type and brand of a target device to be controlled via use of
23    the controlling device being identified via use of the plurality of setup procedure steps,
24    select at least one command code set which has been predetermined to be likely to be
25    usable by the controlling device to control operational functions of the target device when
26    subsequently provisioned to the controlling device. For example, during process for
27    setting up an AVR, the programming on TCL Accused Products select a CEC codeset to
28    control the AVR. The TCL Accused Products identify the CEC code set based on the
                                                  32
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 35 of 43 Page ID #:35



 1    type (e.g., audio device) and brand (e.g., Denon) of the connected device,
 2          124. TCL has infringed and continues to infringe claims of the 317 Patent within
 3    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 4    making, using, selling, offering for sale, and/or importing the TCL Accused Products.
 5          125. TCL has performed each and every element of claim 1 of the 317 Patent
 6    during at least its own product development and testing of the TCL Accused Products.
 7          126. TCL has indirectly infringed and continues to indirectly infringe at least
 8    claim 1 of the 317 Patent under § 271(b) by knowingly and actively inducing
 9    infringement of those claims by its customers and end users of its products. The direct
10    infringers that TCL has induced to infringe include, without limitation, TCL’s customers,
11    users, and retailers that offer for sale, sell, and use the TCL Accused Products.
12          127. TCL is on notice of the 317 Patent at least as of the filing of this Complaint.
13    In addition, TCL has had actual or constructive knowledge of the 317 Patent and its
14    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
15    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
16    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
17    TVs, such as the TCL Accused Products of infringing nine of UEI’s patents. Further, on
18    October 22, 2019, in that same case UEI served a subpoena on TCL seeking documents
19    and testimony related to TCL’s infringement of the nine UEI patents. It is further
20    believed that TCL investigated UEI’s patents and gained actual knowledge of the 317
21    Patent. On information and belief, TCL had actual knowledge of the existence and
22    relevance of the 317 Patent, or was willfully blind to its existence and relevance, prior to
23    the filing of the Complaint, through UEI’s prior lawsuit against Roku, Universal
24    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s
25    subpoena to TCL in that case. Further, TCL knew or was willfully blind that the TCL
26    Accused Products infringe the 317 Patent during normal operation based upon the
27    allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580
28    (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in willful
                                                   33
                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 36 of 43 Page ID #:36



 1    blindness of a reasonable likelihood of infringement. The prior Complaint and subpoena
 2    gave TCL notice that it was infringing UEI’s patents. A reasonable investigation of the
 3    infringement allegations in the prior Complaint and subpoena would have given TCL
 4    knowledge of the existence and its infringement of the 317 Patent. The TCL Defendants
 5    are large companies that annually generate millions of dollars of revenue, have ready
 6    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
 7    As a result, TCL at least engaged in willful blindness by taking deliberate actions to
 8    avoid confirming a high probability of infringement of the 317 Patent. As such, TCL
 9    either knew or should have known about the existence of the 317 Patent and that creating
10    features in its devices to practice that patent would induce infringement. TCL has not
11    taken any steps of remedial action to mitigate its infringement. TCL has induced and
12    continues to induce end users of the TCL Accused Products to infringe at least claim 1 of
13    the 317 Patent within the meaning of 35 U.S.C. § 271(b).
14          128. TCL’s acts of inducement include making, using, selling, and offering to sell
15    the TCL Accused Products, as well as TCL’s creation and dissemination of promotional
16    materials, marketing materials, and instruction guides that teach and encourage end users
17    to use the TCL Accused Products in an infringing manner. For example, the TCL
18    Accused Products provide step-by-step instructions on how an end user should use these
19    products in a manner that directly infringes the 317 Patent, and TCL also provides further
20    instructions on its website.
21          129. Additionally, TCL has contributed to the infringement of claims of the 317
22    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, TCL has contributed to the
23    end users infringement of the 317 Patent by, among other things, making, selling, aiding,
24    assisting, authorizing, advertising, marketing, promoting, providing for, and/or
25    encouraging the offer for sale, sale, and use of the TCL Accused Products, which TCL
26    knew contain the software and features discussed above that are especially made or
27    adapted by TCL for infringing uses of claims of the 317 Patent. The software and features
28    discussed above are not staple articles of commerce suitable for substantial non-
                                                     34
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 37 of 43 Page ID #:37



 1    infringing use. The direct infringers for TCL’s contributory infringement include, without
 2    limitation, its customers, users, and retailers that offer for sale, sell, and use the TCL
 3    Accused Products.
 4          130. TCL’s direct and indirect infringement of the 317 Patent has injured UEI,
 5    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 6          131. TCL’s infringement of the 317 Patent has been willful, wanton, malicious,
 7    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 8    damages. More specifically, TCL knew or should have known about the 317 Patent and
 9    its infringement of that patent, as discussed above, but continued to engage in the using,
10    making, offering to sell, and/or selling of the TCL Accused Products despite an
11    objectively high likelihood that this conduct would infringe the 317 Patent.
12          132. TCL’s infringing activities will continue to injure UEI unless and until this
13    Court enters an injunction prohibiting further infringement and, specifically, enjoining
14    further direct and indirect infringement of the 317 Patent. If TCL’s conduct is not
15    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
16    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
17    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
18    control technology to companies like TCL and will continue suffering irreparable harm
19    absent injunctive relief.
20                                            COUNT SIX
21                         INFRINGEMENT OF U.S. PATENT 8,004,389
22          133. UEI incorporates the previous paragraphs of this Complaint as if fully set
23    forth herein.
24          134. UEI is the owner of all rights, title, and interest in the 389 Patent, including
25    the right to bring this suit for injunctive relief and damages.
26          135. The 389 Patent was filed as a continuation of the patent that issued as the
27    642 Patent, and its claims are inventive for many of the same reasons as described with
28    respect to the 642 Patent.
                                                   35
                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 38 of 43 Page ID #:38



 1          136. The 389 Patent is valid and enforceable. The claims of the 389 Patent are
 2    directed to an inventive application in the field of remote control of consumer electronic
 3    devices. The combination of claim elements was not well-understood, routine, or
 4    conventional to those in the field at the time of invention. The 389 Patent’s claims share
 5    some similarities with the inventions claimed in the 642 Patent, but they include different
 6    or additional elements, each of which make the claims novel for the same or additional
 7    reasons as described above. For example, claim 2 of the 389 Patent includes the step of
 8    “identifying said codeset using input from a user of said remote control device, wherein
 9    said codeset is identified when said user stops pressing a key on said remote control
10    device.” For this reason as well, the combination of claim elements was not well-
11    understood, routine, or conventional to those in the field at the time of invention.
12          137. TCL has infringed and continues to infringe literally and/or through the
13    doctrine of equivalents, one or more claims of the 389 Patent, including but not limited to
14    claim 4, by using, making, offering to sell, and/or selling without authority in the United
15    States the TCL Accused Products. TCL directly infringes one or more claims of the 389
16    Patent when TCL or those acting upon TCL’s behalf, such as employees, officers,
17    directors, principals, agents, consultants, and/or representatives, use the TCL Accused
18    Products in the United States. Further, UEI contends that TCL’s customers and/or end
19    users directly infringe the method claims listed below when using the TCL Accused
20    Products in the United States and TCL therefore indirectly infringes by way of
21    inducement and/or contributory infringement.
22          138. For purposes of example only, and without limitation, the TCL Accused
23    Products perform every element of claim 4 of the 389 Patent when used as intended by
24    TCL. TCL also has infringed and continues to infringe at least one other claim of the 389
25    Patent.
26          139. In particular, the device of claim 4 is “[a] remote control device.” The TCL
27    Accused Products include a remote control device.
28          140. The device of claim 4 further includes “code signal, wherein said first key
                                                  36
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 39 of 43 Page ID #:39



 1    code signal is generated by modulating a key code onto a first carrier signal, said first
 2    carrier signal falling within a radio frequency band.” The TCL Accused Products include
 3    a receiver that receives a first key code signal, wherein said first key code signal is
 4    generated by modulating a key code onto a first carrier signal, said first carrier signal
 5    falling within a radio frequency band. The TCL Accused Products have a wireless
 6    receiver to receive wireless signals from a device such as a Roku TV. The TCL Accused
 7    Products send key codes to the remote control during at least the remote setup process,
 8    when codes for device control are wirelessly sent from the Roku TV.
 9          141. The device of claim 4 further includes “a transmitter that transmits a second
10    key code signal, wherein said second key code signal is generated by modulating said key
11    code onto a second carrier signal, said second carrier signal falling within an infrared
12    frequency band.” The remote controls included with the TCL Accused Products include a
13    transmitter that transmits a second key code signal, wherein said second key code signal
14    is generated by modulating said key code onto a second carrier signal, said second carrier
15    signal falling within an infrared frequency band. The remote controls included with the
16    TCL Accused Products include a transmitter that transmits signals in the infrared
17    frequency band to transmit signals to external devices (such as TVs).
18          142. The device of claim 4 further includes “a keypad that includes a key that
19    corresponds to said key code, wherein said key code corresponds to a function of an
20    electronic consumer device.” The remote controls included with the TCL Accused
21    Products include a keypad that includes a key that corresponds to said key code, wherein
22    said key code corresponds to a function of an electronic consumer device. These remotes
23    include keys that correspond to key codes for power and volume, wherein those key
24    codes correspond to a function of a TV that the remotes are programmed to control.
25          143. The device of claim 4 further includes that “said remote control device is
26    contained within a single structure.” The remote controls included with the TCL Accused
27    Products are contained within a single structure – a hard plastic case.
28          144. TCL has infringed and continues to infringe claims of the 389 Patent within
                                                  37
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 40 of 43 Page ID #:40



 1    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 2    making, using, selling, offering for sale, and/or importing the TCL Accused Products.
 3          145. TCL has performed each and every element of claim 4 of the 389 Patent
 4    during at least its own product development and testing of the TCL Accused Products.
 5          146. TCL has indirectly infringed and continues to indirectly infringe at least
 6    claim 4 of the 389 Patent under § 271(b) by knowingly and actively inducing
 7    infringement of those claims by its customers and end users of its products. The direct
 8    infringers that TCL has induced to infringe include, without limitation, TCL’s customers,
 9    users, and retailers that offer for sale, sell, and use the TCL Accused Products.
10          147. TCL is on notice of the 389 Patent at least as of the filing of this Complaint.
11    In addition, TCL has had actual or constructive knowledge of the 389 Patent and its
12    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
13    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
14    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
15    TVs, such as the TCL Accused Products of infringing the 389 Patent. Further, on October
16    22, 2019, in that same case UEI served a subpoena on TCL seeking documents and
17    testimony related to TCL’s infringement of the 389 Patent. It is further believed that TCL
18    investigated UEI’s patents and gained actual knowledge of the 389 Patent. On
19    information and belief, TCL had actual knowledge of the existence and relevance of the
20    389 Patent, or was willfully blind to its existence and relevance, prior to the filing of the
21    Complaint, through UEI’s prior lawsuit against Roku, Universal Electronics Inc. v. Roku,
22    Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s subpoena to TCL in that case.
23    Further, TCL knew or was willfully blind that the TCL Accused Products infringe the
24    389 Patent during normal operation based upon the allegations made in Universal
25    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate
26    UEI’s patents as a result, it was acting in willful blindness of a reasonable likelihood of
27    infringement. The TCL Defendants are large companies that annually generate millions
28    of dollars of revenue, have ready access to the capital markets and have the ability to pay
                                                  38
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 41 of 43 Page ID #:41



 1    licensing fees or royalties to UEI. As a result, TCL at least engaged in willful blindness
 2    by taking deliberate actions to avoid confirming a high probability of infringement of the
 3    389 Patent. As such, TCL either knew or should have known about the existence of the
 4    389 Patent and that creating features in its devices to practice that patent would induce
 5    infringement. TCL has not taken any steps of remedial action to mitigate its infringement.
 6    TCL has induced and continues to induce end users of the TCL Accused Products to
 7    infringe at least claim 4 of the 389 Patent within the meaning of 35 U.S.C. § 271(b).
 8          148. TCL’s acts of inducement include making, using, selling, and offering to sell
 9    the TCL Accused Products, as well as TCL’s creation and dissemination of promotional
10    materials, marketing materials, and instruction guides that teach and encourage end users
11    to use the TCL Accused Products in an infringing manner. For example, the TCL
12    Accused Products provide step-by-step instructions on how an end user should use these
13    products in a manner that directly infringes the 389 Patent, and TCL also provides further
14    instructions on its website.
15          149. Additionally, TCL has contributed to the infringement of claims of the 389
16    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, TCL has contributed to the
17    end users infringement of the 389 Patent by, among other things, making, selling, aiding,
18    assisting, authorizing, advertising, marketing, promoting, providing for, and/or
19    encouraging the offer for sale, sale, and use of the TCL Accused Products, which TCL
20    knew contain the software and features discussed above that are especially made or
21    adapted by TCL for infringing uses of claims of the 389 Patent. The software and features
22    discussed above are not staple articles of commerce suitable for substantial non-
23    infringing use. The direct infringers for TCL’s contributory infringement include, without
24    limitation, its customers, users, and retailers that offer for sale, sell, and use the TCL
25    Accused Products.
26          150. TCL’s direct and indirect infringement of the 389 Patent has injured UEI,
27    and UEI is entitled to recover damages adequate to compensate it for such infringement.
28          151. TCL’s infringement of the 389 Patent has been willful, wanton, malicious,
                                                     39
                                     COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 42 of 43 Page ID #:42



 1    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 2    damages. More specifically, TCL knew or should have known about the 389 Patent and
 3    its infringement of that patent, as discussed above, but continued to engage in the using,
 4    making, offering to sell, and/or selling of the TCL Accused Products despite an
 5    objectively high likelihood that this conduct would infringe the 389 Patent.
 6            152. TCL’s infringing activities will continue to injure UEI unless and until this
 7    Court enters an injunction prohibiting further infringement and, specifically, enjoining
 8    further direct and indirect infringement of the 389 Patent. If TCL’s conduct is not
 9    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
10    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
11    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
12    control technology to companies like TCL and will continue suffering irreparable harm
13    absent injunctive relief.
14                                     PRAYER FOR RELIEF
15            WHEREFORE, Plaintiff UEI respectfully requests relief and judgement against the
16    TCL Defendants, as follows:
17            1.    An entry of judgment in favor of UEI and against TCL;
18            2.    An award of damages adequate to compensate UEI for TCL’s direct
19    infringement and indirect infringement of U.S. Patent Nos. 7,589,642; 7,969,514;
20    9,911,325; 10,325,486; 10,600,317; and 8,004,389.
21            3.    A preliminary and permanent injunction against TCL and its officers,
22    directors, employees, agents, consultants, contractors, suppliers, distributors, and all
23    others acting in concert or privity with TCL from further infringement of the Patents-in-
24    Suit;
25            4.    If an injunction is denied, an award of an ongoing royalty;
26            5.    An award of treble damages to UEI as a result of TCL’s willful
27    infringement;
28            6.    An award of prejudgment interest;
                                                   40
                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00704-JVS-ADS Document 1 Filed 04/09/20 Page 43 of 43 Page ID #:43



 1           7.     A finding that, with respect to TCL, this case is exceptional and awarding to
 2    UEI its reasonable costs and attorney fees under 35 U.S.C. § 285;
 3           8.     All other costs and fees awardable by law; and
 4           9.     Such other relief that the Court sees as just and proper.
 5                                           JURY DEMAND
 6           10.    UEI hereby demands a jury trial on all causes of action, claims, and issues so
 7    triable as a matter of right.
 8           Respectfully submitted this 9th day of April, 2020.
 9                                              By: /s/ Ryan W. Koppelman
10                                              Ryan W. Koppelman (SBN 290704)
                                                Michael J. Newton (SBN 156225)
11                                              Katherine G. Rubschlager (SBN 328100)
12                                              ALSTON & BIRD LLP
                                                950 Page Mull Road
13                                              Palo Alto, CA 94304
                                                Telephone: (650) 838-2000
14                                              Facsimile: (650) 838-2001
15
                                                ryan.koppelman@alston.com
                                                mike.newton@alston.com
16                                              katherine.rubschlager@alston.com
17                                              Evan W. Woolley (SBN 286385)
                                                ALSTON & BIRD LLP
18                                              333 South Hope Street, 16th Floor
19                                              Los Angeles, CA 90071
                                                Telephone: (213) 576-1000
20                                              Facsimile: (213) 576-1100
                                                evan.woolley@alston.com
21

22
                                                Thomas W. Davison (to be admitted pro hac vice)
                                                ALSTON & BIRD LLP
23                                              950 F Street NW
                                                Washington, DC 20004
24                                              Telephone: (202) 239-3300
                                                Facsimile: (202) 239-3333
25                                              tom.davison@alston.com
26
                                                Attorneys for Plaintiff
27                                              Universal Electronics Inc.
28
                                                      41
                                      COMPLAINT FOR PATENT INFRINGEMENT
